Citation Nr: 1510321	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected PTSD.

3. Entitlement to service connection for headaches, to include as secondary to hypertension.

4. Entitlement to an increased initial rating for PTSD, currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972 and from February 1975 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before a Decision Review Officer (DRO).  See March 2011 Claim.  However, in a December 2011 statement, he withdrew that request.  In October 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO in Montgomery.  A transcript of that proceeding has been associated with the Veteran's claims file.

At the October 2014 Board hearing, the Veteran's representative explained that the Veteran desired to waive his right to have evidence submitted since the latest statement of the case considered initially by the agency of original jurisdiction (AOJ).  Thus, it is properly before the Board to consider in the first instance.  
38 C.F.R. § 20.1304 (2014).

The issue of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. Hypertension is not related to active service, did not manifest within one year of separation from service, and is not caused or aggravated by service-connected PTSD.

2. Residuals of a stroke are not related to active service and are not caused or aggravated by service-connected PTSD.

3. Headaches are not related to active service and are not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for entitlement to service connection for residuals of a stroke are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3. The criteria for entitlement to service connection for headaches are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through a notice letter dated July 2012, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claims for service connection on a direct and secondary basis, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claims, which were readjudicated following the July 2012 notice, and given ample time to respond.  Thus, VA's duty to notify is satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim of entitlement to service connection for headaches.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this instance, there is no evidence that the Veteran's headaches are related to service.  Indeed, the Veteran has not even argued such.  Rather, the Veteran argues that his headaches are secondary to a stroke he suffered in 2011.  To that end, service connection is not in effect for the residuals of a stroke.  As such, there is no evidence that headaches are related to service and an examination is not necessary under McLendon.  Regarding secondary service connection, the only evidence of any relationship between the Veteran's headaches and a service-connected disability is his bare assertion that his PTSD and headaches are related.  See Hearing Transcript at 10.  As will be discussed below, this is not competent evidence.  Given the lack of any competent evidence of any relationship between PTSD and headaches, a medical opinion as to any such relationship is not required.  

The Veteran was afforded a VA examination for his other claims in July 2012.  The examiner provided opinions as to whether hypertension or the residuals of a stroke are related to the Veteran's service-connected PTSD.  The examiner offered clear opinions and supported his opinions with cogent, thorough rationales.  Thus, the examination is adequate for rating purposes.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued to the contrary.

The Board also notes that opinions as to direct service connection for hypertension and the residuals of a stroke were not rendered.  The Veteran has not alleged, and the evidence does not show, that such disabilities are at all related to service.  As such, opinions as to direct service connection are not required.  See McLendon, 20 Vet. App. at 81.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).


A. Hypertension

The Veteran asserts that his hypertension is secondary to his service-connected PTSD.

The Veteran has been diagnosed with hypertension.  See July 2012 VA Examination Report.  However, the evidence is against a finding that the Veteran's hypertension is caused or aggravated by his PTSD.

The July 2012 VA examiner specifically opined that it was less likely than not that the Veteran's hypertension was proximately due to or a result of the Veteran's PTSD.  As rationale, the examiner explained that the Veteran possesses a host of commonly accepted risk factors for the development of hypertension, including aging, genetics, tobacco abuse and certain metabolic conditions.  The examiner also explained that there is no medically accepted pathophysiologic connection between hypertension and PTSD.  The July 2012 opinion is based on a thorough explanation of the pertinent evidence of record and supports all conclusions with in-depth rationales.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

The Board notes that the Veteran states that a doctor told the Veteran that his hypertension is related to his PTSD.  See Hearing Transcript at 26.  However, hearsay medical evidence, as transmitted by layperson, is of limited probative value. The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran asserts that he has monitored his blood pressure and it is elevated following a nightmare.  See Hearing Transcript at 11.  The Veteran is undoubtedly competent to testify to such.  However, to the extent that the Veteran is offering an etiological opinion-that his hypertension is related to his PTSD-he is not competent to opine on such a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, in the event that the Veteran is merely stating his observations, the Board finds the July 2012 VA examiner's opinion more probative on the question of the relationship, if any, between the Veteran's PTSD and hypertension.  Indeed, the examiner made clear that there is no medically accepted pathophysiologic connection between hypertension and PTSD.  Thus, while the Veteran can testify that he has noticed heightened blood pressure readings around the time of a nightmare, the Board finds more probative the explanation of the July 2012 VA examiner, who made clear that there is no medical evidence that PTSD and hypertension share any sort of causal relationship.  The preponderance of the competent evidence is against the Veteran's claim for secondary service connection.

Regarding presumptive service connection, there is no evidence that hypertension manifested to a compensable degree within a year of service.  Instead, the first evidence of hypertension is in 2010, some 30 years after active duty, when a provisional diagnosis of hypertension was made.  See October 2010 VA Treatment Record.  As there is no evidence that hypertension manifested to a compensable degree within a year of separation, presumptive service connection is not warranted.   See 38 C.F.R. §§ 3.307, 3.309.

Likewise, direct service connection is also not warranted.  There is no evidence of hypertension or elevated blood pressure in service.  Further, there is no evidence of any association between hypertension and service.  To that end, the Veteran argues exclusively that his hypertension is secondary to a service-connected disability, not that hypertension is related to service.  Without any evidence that hypertension is related to service, direct service connection is not warranted.  See 38 C.F.R. 
§ 3.303.

B. Residuals of a Stroke

The Veteran asserts that he suffered a stroke as a result of his service-connected PTSD.

The July 2012 VA examiner opined that it was less likely than not that the Veteran's stroke was proximately due to or a result of the Veteran's PTSD.  As rationale, the examiner explained that the Veteran possesses a host of commonly accepted risk factors for the development of a stroke, including aging, hypertension, hyperlipidemia, tobacco abuse, genetics, dietary and vascular disease.  The examiner also explained that there is no medically accepted pathophysiologic connection between a cardiovascular accidents and PTSD.  The July 2012 opinion is based on a thorough explanation of the pertinent evidence of record and supports all conclusions with in-depth rationales.  Thus, it is highly probative.  See Caluza, 7 Vet. App. at 506.
As explained above, though the Veteran asserts that a doctor relayed that the Veteran's stroke was related to his PTSD, see Hearing Transcript at 26, such a secondhand account is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette, 8 Vet. App. 69.

Further, while the Veteran testified that it was his belief that his nightmares caused heightened blood pressure and, in turn, his stroke, that argument is not availing.  See March 2011 Claim.  As discussed above, the Veteran is competent to testify that heightened blood pressure readings occurred concurrently with nightmares.  To the extent that the Veteran is offering an etiological opinion-that his stroke is related to his PTSD-he is not competent to opine on such a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, in any event, the Board finds the July 2012 VA examiner's opinion more probative on the question of the relationship, if any, between the Veteran's stroke and hypertension.  Indeed, the examiner made clear that there is no medically accepted pathophysiologic connection between hypertension and PTSD.  Thus, while the Veteran can testify that he has noticed heightened blood pressure readings around the time of a nightmare, the Board finds more probative the explanation of the July 2012 VA examiner, who made clear that there is no medical evidence that PTSD and his stroke share any sort of causal relationship.  

Likewise, the Veteran's argument that his stroke was caused by excessive worrying because of his PTSD, see Hearing Transcript at 27-28, is not a competent opinion as the question of stroke causation is beyond the Veteran's base of knowledge.  See id.  Thus, the preponderance of the competent evidence is against the Veteran's claim for secondary service connection.

Likewise, direct service connection is also not warranted.  There is no evidence of a stroke in service.  Indeed, the Veteran suffered his stroke in 2010, three decades following service.   See July 2012 VA Examination Report.  Further, there is no evidence of any association between the Veteran's stroke and service.  To that end, the Veteran argues exclusively that his stroke was secondary to a service-connected disability, not that his stroke is related to service.  Without any evidence that hypertension is related to service, direct service connection is not warranted.  See 38 C.F.R. § 3.303.

C. Headaches

The Veteran asserts that his headaches are the result of the stroke he suffered.

As explained above, service connection for the residuals of a stroke is not warranted.  As such, as a matter of law, secondary service connection for headaches as due to the residuals of a stroke must be denied.  See 38 C.F.R. § 3.310.

The Board does note the Veteran's assertion that his headaches are the result of his service-connected PTSD.  See Hearing Transcript at 10-11.  However, the Veteran is not competent to opine that his headaches are related to his service-connected PTSD.  See Jandreau, 492 F.3d at 1376-77.  Rather, the evidence indicates that the Veteran's headaches are related to the stroke he suffered in 2010.  See July 2012 VA Examination Report.  Nonetheless, without any competent evidence that the Veteran's headaches are related to a service connected disability, secondary service connection for headaches is not warranted.  See 38 C.F.R. § 3.310.

The Board has considered the theory of direct service connection.  However, service treatment records do not note any headaches during service.  Indeed, the Veteran himself indicates that he began experiencing headaches mainly after he suffered a stroke in 2011.  See Hearing Transcript at 4-5.  There is no evidence relating the Veteran's headaches to service.  Indeed, the Veteran exclusively argues that headaches are secondary to his PTSD or the stroke he suffered in 2011.  Thus, direct service connection is not warranted as there is no evidence of any relationship between service and headaches.  See 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.

Entitlement to service connection for residuals of a stroke, to include as secondary to PTSD, is denied.

Entitlement to service connection for headaches, to include as secondary to a service-connected disability, is denied.


REMAND

The Veteran has asserted that his service-connected PTSD has worsened since his last VA examination.  See Hearing Transcript at 23.  As such, a contemporaneous examination is necessary to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

As the matter is being remanded, updated VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from October 2014 forward.

2. Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

3. Following the completion of the above, readjudicate the claim.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


